t c memo united_states tax_court floetta bullock petitioner v commissioner of internal revenue respondent docket no filed date floetta bullock pro_se jason t scott and michael skeen for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for the tax_year the issue for decision is whether petitioner received dollar_figure in cancellation of indebtedness cod income during findings_of_fact petitioner resided in ceres california when she filed her petition petitioner has an adult son who together with his wife petitioner’s daughter-in-law ran a business hauling cars across the country in after petitioner’s son and daughter-in-law had a business emergency they sought a loan to purchase a used dually pickup truck1 so they could continue their business of hauling cars petitioner along with her son and daughter-in-law discussed loan options with a credit_union recommended by the truck dealership although petitioner intended to serve as a cosigner for her son she unwittingly signed paperwork indicating that she was the primary obligor on the loan however after the paperwork was signed the credit_union dealt only with petitioner’s son and daughter-in-law who made the payments on the loan a year later in the truck was stolen from the street in front of the home where petitioner her son and her daughter-in-law lived the initial insurance policies on the truck covered only a portion of the outstanding balance of the loan when the insurance_company paid the credit_union petitioner’s son a dually truck is a truck with dual wheels on the rear axle for a total of four tires on the rear axle petitioner was not aware until trial that she had signed a document agreeing to be the primary obligor and daughter-in-law stopped making loan payments the outstanding balance on the loan which was dollar_figure after the insurance payout was discharged petitioner received neither phone calls nor correspondence from the credit_union attempting to collect the outstanding balance nor did she receive any information regarding the discharge of the loan respondent received a form 1099-c cancellation of debt from the credit_union indicating that petitioner had received cod income of dollar_figure for the tax_year petitioner did not report the purported cod income on her federal_income_tax return on date respondent timely issued petitioner a notice_of_deficiency determining that she had unreported cod income of dollar_figure petitioner timely filed a petition with this court for redetermination opinion as a general_rule the commissioner’s determination of a taxpayer’s liability in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is incorrect rule a 290_us_111 sec_7491 provides that if in any court_proceeding a the record does not specify why there was a five-year gap between the car theft in and the release of indebtedness in unless otherwise indicated all section references are to the internal continued taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the liability for tax and meets other prerequisites the burden_of_proof rests on the commissioner as to that factual issue see 116_tc_438 this case is decided on the preponderance_of_the_evidence and is not affected by the burden_of_proof or sec_7491 sec_61 defines gross_income for purposes of calculating taxable_income as all income from whatever source derived and further specifies that continued revenue code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure if an information_return such as form 1099-c is the basis for the commissioner’s determination_of_a_deficiency sec_6201 may apply to shift the burden of production to the commissioner if in any court_proceeding the taxpayer asserts a reasonable dispute with respect to the income reported on the information_return and the taxpayer has fully cooperated with the commissioner see mcquatters v commissioner tcmemo_1998_88 petitioner has challenged the information reported by the credit_union however as stated above this case is decided on the preponderance_of_the_evidence and is not affected by the burden_of_proof or sec_6201 income_from_discharge_of_indebtedness is included within this broad definition sec_61 the underlying rationale for the inclusion of cod income is that to the extent a taxpayer is released from indebtedness he or she realizes an accession to income because of the freeing of assets previously offset by the liability 116_tc_63 citing 284_us_1 see 88_tc_435 essentially the discharge of a debt below the face value of the debt accords the debtor an economic benefit equivalent to income 216_f3d_537 6th cir citing united_states v kirby lumber co u s pincite aff’g tcmemo_1998_196 for cod income to exist a bona_fide debt must exist see estate of miller v commissioner tcmemo_1978_374 tax ct memo lexi sec_141 at whether a transaction constitutes a debt is a factual determination see id tax ct memo lexi sec_141 at this court among others has articulated not all discharges of indebtedness are includable in gross_income sec_108 excludes certain discharges from gross_income see sec_108 e f excluding discharge_of_indebtedness from gross_income in certain cases involving inter alia insolvency qualified_farm_indebtedness lost deductions and certain student_loan discharges however petitioner did not raise any of these exceptions to the general cod inclusion rule different factors for analyzing whether a bona_fide debt exists see eg 74_tc_476 estate of rosen v commissioner tcmemo_2006_115 tax ct memo lexi sec_116 at hunt v commissioner tcmemo_1989_335 tax ct memo lexis at however the ultimate question regarding the existence of a bona_fide debt is was there a genuine intention to create a debt with a reasonable expectation of repayment and did that intention comport with the economic reality of creating a debtor-creditor relationship dixie dairies corp v commissioner t c pincite citing 61_tc_367 a guaranty creates a contingent_liability where a party’s obligation to make a payment under the guaranty is contingent upon the primary obligor’s failure to pay the debt mylander v commissioner tcmemo_2014_191 at citing 47_tc_159 aff’d 392_f2d_458 8th cir and am jur 2d guaranty sec_2 the guarantor of a contingent_liability generally does not recognize income upon discharge of a debt 50_tc_803 such a discharge creates no previously untaxed accretion in assets that would result in an increase in net_worth id pincite the guarantor no more realizes income from the transaction than he would if a tornado bearing down on his home and threatening a loss changes course and leaves the house intact with these principles in mind we hold that the transaction at issue did not create a bona_fide debt of petitioner when petitioner went to the car dealership she did not intend to be the primary obligor on the loan in fact she did not realize until trial that she had signed paperwork stating otherwise she did not intend to personally repay the loan and she made no payments on the loan see 55_tc_345 the intent of the parties in turn may be reflected by their subsequent acts the credit_union also understood that petitioner intended only to be a cosigner it was aware that petitioner’s son and daughter-in-law were responsible for the loan payments and it never looked to petitioner for repayment see id without an intention for petitioner to repay the debt there was no bona_fide primary obligation between petitioner and the credit_union see pepsico p r inc v commissioner tcmemo_2012_269 at emphasizing the lack of intent to create a repayable obligation as a factor in holding that no debt existed we base many of our factual findings on the credible testimony of petitioner and her daughter-in-law see 58_tc_560 instead petitioner with the knowledge of the credit_union essentially operated as a guarantor for her son and daughter-in-law petitioner was merely promising to be responsible for her son and daughter-in-law in the event they failed to make the loan payments she made no payments on the loan and she never used the truck because petitioner was merely the secondary obligor her net_worth was not increased over what it would have been if the original transaction had never occurred see mylander v commissioner at holding that the taxpayers did not receive cod income for a debt that they had become primary obligors on via a guaranty citing landreth v commissioner t c pincite when the truck loan was forgiven petitioner did not realize an untaxed increase in wealth see id at therefore petitioner did not receive dollar_figure in cancellation of debt income during in reaching all of our holdings herein we have considered all arguments made by the parties and to the extent not mentioned above we find them to be moot irrelevant or without merit decision will be entered for petitioner
